DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2022 has been entered.

Claim status in the amendment received on 11/3/2022:
Claims 1, 8, 12 and 19 have been amended.
Claims 1-10 and 12-20 are pending.

Response to Arguments
Applicant's arguments filed in the amendment received on 11/3/2022 have been fully considered but they are not persuasive.
The applicant argues that the prior art does not teach or suggest “determining the new route for the media data traffic by using a least cost path generation algorithm using the weighting independent of packet type”.  However, the examiner respectfully traverses.
Yoshiba does not consider “packet type” when determining the new route, thus the limitation still reads on the Yoshiba reference.
The applicant further argues that the prior art does not teach or suggest the feature of the new route is applied to all flows of a same bundle. However, the examiner respectively traverses.
Based on the non-limiting examples of “flows belonging to a same bundle”, provided by the applicant in paragraph [0005], flow of same bundle means flow belongs to same traffic type such as audio or video. Likewise, the Ying reference teaches the selected path is specifically used to the traffic type, i.e. the same bundle. 
Therefore, the prior art rejections are maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-10 and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As to claims 1, 8, 10, 12 and 19, the following underlined limitation is not adequately supported by the specification. 
“determining the new route for the media data traffic by using a least cost path
generation algorithm using the weighting independent of packet type,”

As to the claim(s) that are dependent on claim(s) 1, 8, 10, 12 or 19, the dependent claim(s) are also rejected under 112(a) for the same reason of their base claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 9-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiba  et al. (Pub. No.: US 20050038909 A1) in view of Ying et al. (Pub. No.: US 20190327175 A1).
As to claim 1, Yoshiba teaches a method of calculating a new route for a media data traffic flow on a computer network in response to a device being connected to the network, the network comprising a first and a second network switch connected by a link, the method comprising:
determining an amount of media data traffic that flows between the first and second network switch over the link (paragraph [0049], “…the load traversing the respective link…”, “the load”, teaches an amount of media data traffic); 
applying a weighting to the link, a value of the weighting being based on the amount of media data traffic flowing over the link (paragraph [0049], “link cost” teaches the weighting); and 
determining the new route for the media data traffic by using a least cost path generation algorithm using the weighting independent of packet type (paragraph [0049], “…Increasing the link cost encourages the algorithm to select other links in subsequent iterations, thereby distributing the link assignment across the network…”, packet type is not considered, thus independent).
Yoshiba does not explicitly teach applying the route to all flows belonging to a same bundle.
However, in the same field of endeavor (computer network routing) Ying teaches determining the new route for the media data traffic, wherein the determined new route is applied to all flows belonging to a same bundle (paragraph [0052]).
Based on Yoshiba in view of Ying, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate applying the route to all flows belonging to a same bundle (taught by Ying) with load-based network path calculation (taught by Yoshiba) in order to optimize network performance for different network requirements as motivated by Ying (paragraph [0031]). 
As to claim 2, Yoshiba teaches wherein the value of the weighting is determined in accordance with either the amount of the media data traffic assigned to the link or the amount of the media data traffic flowing over the link (paragraph [0054], “…cumulative cost increase after multiple flows are assigned to a link…”).

As to claim 9, Yoshiba teaches wherein the least cost path generation algorithm is a minimum tree spanning generation algorithm (paragraph [0036]).

As to claim 10, Yoshiba further teaches non-transitory computer readable medium having stored thereon a  computer program comprising computer readable instructions which, when loaded onto a computer, configures the computer to perform a method according to claim 1 (paragraph [0018]).

As to claim 12, Yoshiba further teaches an apparatus for calculating a new route for a media data traffic flow on a computer network in response to a device is connected to the network, the network including a first and a second network switch connected by a link, the apparatus comprising: processing circuitry (paragraph [0018]). Therefore, the limitations of claim 12 are substantially similar to claim 1. Please refer to claim 1 above.

As to claim 13, the limitations of claim 13 are substantially similar to claim 2. Please refer to claim 2 above.

Claim(s) 3, 8, 14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiba  et al. (Pub. No.: US 20050038909 A1) in view of Ying et al. (Pub. No.: US 20190327175 A1) and further in view of Schrum et al. (Pub. No.: US 20170195218 A1).
As to claim 3, Yoshiba in view of Ying does not explicitly teach setting the weighting to zero for unicast traffic if traffic does not flow over the link.
However, in the same field of endeavor (computer network routing) Schrum teaches when the media data traffic is unicast media data traffic, the weighting is 0 if a media data traffic does not flow over the link (paragraph [0164]).
Based on Yoshiba in view of Ying and further in view of Schrum, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate setting the weighting to zero for unicast traffic if traffic does not flow over the link (taught by Schrum) with applying the route to all flows belonging to a same bundle (taught by Ying) with load-based network path calculation (taught by Yoshiba) in order to optimize network performance for different network requirements as motivated by Ying (paragraph [0031]), and in order to properly initialize the links weights. 

As to claim 8, Yoshiba teaches a method of calculating a new route for data traffic flow on a computer network including a first and a second network switch connected by a link, the method comprising: 
determining an amount of data traffic that flows between the first and second network switch over the link (paragraph [0049], “…the load traversing the respective link…”, “the load”, teaches an amount of media data traffic); 
applying a weighting to the link, a value of the weighting being based on data traffic over the link (paragraph [0049], i.e. increasing link cost based on the path traversing the link); and determining the new route for the data traffic by using a least cost path generation algorithm using the weighting independent of packet type (paragraph [0049], “…Increasing the link cost encourages the algorithm to select other links in subsequent iterations, thereby distributing the link assignment across the network…”, packet type is not considered thus independent).
Yoshiba does not explicitly teach applying the route to all flows belonging to a same bundle and applying link weight based on speed of the data traffic over the link.
However, in the same field of endeavor (computer network routing) Ying teaches determining the new route for the data traffic, wherein the determined new route is applied to all flows belonging to a same bundle (paragraph [0052]).
Based on Yoshiba in view of Ying, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate applying the route to all flows belonging to a same bundle (taught by Ying) with load-based network path calculation (taught by Yoshiba) in order to optimize network performance for different network requirements as motivated by Ying (paragraph [0031]). 
Yoshiba in view of Ying does not explicitly teach applying link weight based on speed of the data traffic over the link.
However, in the same field of endeavor (computer network routing) Schrum teaches applying a weighting to the link, a value of the weighting being based on a speed of data traffic over the link (paragraph [0036], link rate teaches the speed).
Based on Yoshiba in view of  Yin and further in view of Schrum, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate applying link weight based on speed of the data traffic over the link (taught by Schrum) with applying the route to all flows belonging to a same bundle (taught by Ying) with load-based network path calculation (taught by Yoshiba) in order to optimize network performance for different network requirements as motivated by Ying (paragraph [0031]), and in order to utilize the speed to select fastest routes which will results in faster data transfer for selected routes. 

As to claim 14, the limitations of claim 14 are substantially similar to claim 3. Please refer to claim 3 above.

As to claim 19, Yoshiba further teaches an apparatus for calculating a new route for data traffic flow on a computer network comprising a first and a second network switch connected by a link, the apparatus comprising: processing circuitry  (paragraph [0018]). Therefore, the limitations of claim 19 are substantially similar to claim 8. Please refer to claim 8 above.

As to claim 20, Yoshiba teaches wherein the least cost path generation algorithm is a minimum tree spanning generation algorithm (paragraph [0036]).

Claim(s) 4-5 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiba  et al. (Pub. No.: US 20050038909 A1) in view of Ying et al. (Pub. No.: US 20190327175 A1) and further in view of Gasparakis et al. (Pub. No.: US 20130343229 A1).
As to claim 4, Yoshiba teaches wherein when the media data traffic is multicast media data traffic (paragraph [0033]), the value of the weighting is lower when the media data traffic does already flow to the device being connected to the network over the link, than when none of the media data traffic is flowing over the link (paragraph [0049], “ Once a flow is assigned a path in the network, the link cost associated with each link along the path is adjusted at step 58, such that the adjusted cost accounts for the load traversing the respective link…”).
Yoshiba in view of Ying does not explicitly teach using a IP multicast address.
However, in the same field of endeavor (computer networks) Gasparakis teaches utilizing IP multicast address when determining link costs (paragraph [0056], “A bridge sends a BPDU frame using the unique MAC address of the port itself as a source address, and a destination address of the STP multicast address 01:80:C2:00:00:0”).
Based on Yoshiba in view of Ying and further in view of Gasparakis, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate utilizing IP multicast address (taught by Gasparakis) with applying the route to all flows belonging to a same bundle (taught by Ying) with load-based network path calculation (taught by Yoshiba) in order to optimize network performance for different network requirements as motivated by Ying (paragraph [0031]), and in order to utilize the multicast address to properly route network packets. 

As to claim 5, Yoshiba in view of Ying does not explicitly teach setting the weighting to zero for multicast traffic if traffic does flow over the link.
However, in the same field of endeavor (computer networks ) Gasparakis further teaches wherein the value of the weighting is 0 if media data traffic does already flow to the same IP multicast address as the device being connected to the network over the link (paragraph [0056], “ while the cost for traversing a link or crossing a bridge is `0`. As described below…”).
Based on Yoshiba in view of Ying and further in view of Gasparakis, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate setting the weighting to zero for multicast traffic if traffic does flow over the link  and utilizing IP multicast address (taught by Gasparakis) with applying the route to all flows belonging to a same bundle (taught by Ying) with load-based network path calculation (taught by Yoshiba) in order to optimize network performance for different network requirements as motivated by Ying (paragraph [0031]), and  in order to utilize the multicast address to properly route network packets and in order to properly initialize the links weights.

As to claim 15, the limitations of claim 15 are substantially similar to claim 4. Please refer to claim 4 above.
As to claim 16, the limitations of claim 16 are substantially similar to claim 5. Please refer to claim 5 above.

Claim(s) 6-7 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiba  et al. (Pub. No.: US 20050038909 A1) in view of Ying et al. (Pub. No.: US 20190327175 A1) and further in view of Kotalwar et al. (Pub. No.: US 20160234102 A1).
As to claim 6, Yoshiba teaches updating the first network switch and the second network switch with the new route  (paragraph [0050]).
Yoshiba in view of Ying does not explicitly teach updating the switch using a cookie including a tag value part.
However, in the same field of endeavor (computer network routing) Kotalwar teaches updating the first network switch and the second network switch with the new route using a cookie, wherein the cookie includes a tag value part relating to the a purpose of an associated OpenFlow Rule (paragraph [0002]).
Based on Yoshiba in view of Ying and further in view of  Kotalwar, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate updating the switch using a cookie including a tag value part (taught by Kotalwar) with applying the route to all flows belonging to a same bundle (taught by Ying) with load-based network path calculation (taught by Yoshiba) in order to optimize network performance for different network requirements as motivated by Ying (paragraph [0031]), and in order to allow for unified management of traditional network switches as motivated by Kotalwar  (paragraph [0022]). 

As to claim 7, Kotalwar further teaches wherein the tag value part is a top 4 bits of the cookie (paragraph [0029]).  The limitations of claim 7 are rejected in view of the analysis of claim 6 above, and the rationale to combine, as discussed in claim 6, applies here as well.

As to claim 17, the limitations of claim 17 are substantially similar to claim 6. Please refer to claim 6 above.
As to claim 18, the limitations of claim 18 are substantially similar to claim 7. Please refer to claim 7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551. The examiner can normally be reached Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        11/16/2022